DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis (US 5,143,657).
Regarding claim 1, Curtis Figure 7 discloses a nozzle for atomizing and dispersing a discharge flow of a fluid, the nozzle comprising: 
a bonnet (404), comprising
an inlet port (406) for receiving said fluid in the nozzle (Column 6, lines 67-68), and
a first surface (412) extending outward from the inlet port (Figure 6);
at least one deflector base (418), comprising
a second surface arranged opposite to the first surface (Figure 6),
wherein 

at least one gap (the openings between the blades 424) extending through the spacing plate in a direction perpendicular to a surface of the spacing plate (Figure 6, The gaps extend in the perpendicular direction from the central vertical axis, between the blades) and extending from the outer periphery of the spacing plate to a distance towards the inner section of the spacing plate (Figure 6), such that the at least one gap is open along at least a portion of a circumferential edge of the spacing plate (Figure 6); and 
a discharge port (136) fluidly connected to the inlet port allowing said fluid to flow from the inlet port to surroundings of the nozzle (Column 6, lines 63-68), the discharge port being created between the first and the second surface (Figure 6) and defined by the at least one gap of the spacing plate (Fluid will flow through the gap to the surrounding of the device).
Regarding claim 11, discloses the nozzle as claimed in claim 1 wherein the nozzle comprises a connecting piece (410) arranged between the spacing plate (428, 416, 428) and the deflector base (418) and at least one spacing plate (428, 416, 428) arranged between the connecting piece (410) and the deflector base (418), the nozzle thus comprising at least one second discharge port defined by at least one second spacing plate gap (The spacing plate features notches that define a gap therebetween and a discharge port at the end of the space between the notches).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-4, 6, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cerruti (WO 2016/0595561) in view of Connery (US 2011/0315406).
Regarding claim 1, Cerruti discloses a nozzle for atomizing and dispersing a discharge flow of a fluid, the nozzle comprising: 
a bonnet (101, 102, 103), comprising
an inlet port (Examiner’s Annotated Figure 2) for receiving said fluid in the nozzle (Page 8, lines 15-25), and
a first surface (Examiner’s Annotated Figures 1 and 2) extending outward from the inlet port (Examiner’s Annotated Figure 2);
at least one deflector base (104), comprising
a second surface (Examiner’s Annotated Figure 1) arranged opposite to the first surface (Examiner’s Annotated Figure 1, The second surface is arranged beneath the first surface),
wherein 
at least one spacing plate (105) is arranged between the first surface of the bonnet (101, 102, 103) (Examiner’s Annotated Figure 1) and the second surface of the deflector base (104) (Examiner’s Annotated Figure 1), the spacing plate (105) comprising
at least one gap (26) extending through the spacing plate in a direction perpendicular to a surface of the spacing plate (Figure 9) (The range of orientations put forth for the gap 26 (Page 7, lines 7-14) includes an angle that extends perpendicular to the top surface of the plate) and extending from the outer periphery of the spacing plate 
a discharge port fluidly connected to the inlet port (Page 8, line 25-Page 9, line 4) allowing said fluid to flow from the inlet port to surroundings of the nozzle (Page 8, line 15-Page 9, line 5 and Figure 7; The discharge port provide for the fluid to flow to openings 22 and 23, which eject the fluid toward the surroundings of the nozzle), the discharge port being created between the first and the second surface and defined by the at least one gap of the spacing plate (Examiner’s Annotated Figure 1, the discharge port is formed by the gap (26) which is aligned between the first and second surfaces).
However, Cerruti fails to disclose the opening being opened along a circumferential edge of the spacing plate.
Connery discloses a device that includes a gap (232) being opened along a circumferential edge of a spacing plate (200) (Figure 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cerruti with the disclosures of Connery, improving the system of Cerruti to further include a gap (232) along the circumferential edge of the pacing plate (Cerruti, 105), in order to provide for an optimized fluid dynamic by supply of the fluid, about the angle of the gap, as disclosed by Cerruti (Paragraph 30).

    PNG
    media_image1.png
    961
    832
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

    PNG
    media_image2.png
    376
    659
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 2, Cerruti in view of Connery discloses the nozzle as claimed in claim 1, wherein the basic shape of the spacing plate (105) is round (Figure 9) and that the spacing plate (105) comprises a coaxial aperture (25) for receiving a central dowel (107) arranged in the deflector base (104) (Figure 2) for attaching to the bonnet (101, 102, 103) (Page 8, lines 7-14).
Regarding claim 3, Cerruti in view of Connery discloses the nozzle as claimed in claim 1, wherein the spacing plate (105) comprises a plurality of gaps (232) (Connery, Figure 9).
Regarding claim 4, Cerruti in view of Connery discloses the nozzle as claimed in claim 1 wherein said first and second surfaces (Examiner’s Annotated Figure 1) are planar surfaces (As defined in the specification, the term planar means “flat”; Examiner’s Annotated Figure 1, The face of the first surface is flat, and the face of the second surface is flat).
Regarding claim 6, Cerruti in view of Connery discloses the nozzle as claimed in claim 1, wherein one of said first and second surfaces is a concave surface (Figure 8, the second surface is concave, encircling the central vertical axis) and another of said first and second surfaces is a planar surface (the face of the first surface is flat).
Regarding claim 10, Cerruti in view of Connery discloses the nozzle as claimed in claim 1, wherein the inlet port (Examiner’s Annotated Figure 2) is arranged to open on the first surface (Examiner’s Annotated Figure 2) coaxially with the centre of the first surface (The inlet port discharges through the opening 11’, which is coaxial with the center of the first surface).
Regarding claim 12, Cerruti in view of Connery discloses the nozzle as claimed in claim 1, wherein the nozzle is a sprinkler nozzle of a fire suppression system (Abstract, lines 1-3, The sprinkler emits a mist, and is a part of a fire-fighting low-pressure system).
Regarding claim 13, Cerruti in view of Connery discloses the nozzle as claimed in claim 1, wherein the fluid is a liquid (As best understood, Abstract, lines 1-3, water).
Claims 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cerruti in view of Connery and Rice (US 3,838,815).
Regarding claim 5, Cerruti in view of Connery discloses the nozzle as claimed in claim 1, wherein one of said first and second surfaces is a concave surface (Figure 8 and Examiner’s Annotated Figure 1, the second surface is concave), but fails to disclose a nozzle wherein another of said first and second surfaces is a convex surface. Cerruti discloses the first surface being a part of a widening transition surface, composed of planar segments (Examiner’s Annotated Figure 2).
Rice discloses a nozzle wherein an element (23) includes a tapering planar transition surface (25), which is convex (Figure 2).

Regarding claim 7, Cerruti in view of Connery and Rice discloses the nozzle as claimed in claim 5, wherein the concave surface (Cerruti, Second surface) is conical (Cerruti, Figure 8 and Examiner’s Annotated Figure 1) and wherein the convex surface (Cerruti, First Surface, as modified by Rice (Claim 5)) is conical (Rice, Figure 2, The surface 25 is conical).
Regarding claim 8, Cerruti in view of Connery and Rice discloses the nozzle as claimed in claim 7, wherein the spacing plate (105) has been arranged in a coning angle in relation to the longitudinal axis of the nozzle (Figure, 2, The edges of the plate are included at a coning angle, relative to the longitudinal axis of the nozzle) the coning angle being in a range of 0°- 180 (Figure 2).
Regarding claim 9, Cerruti in view of Connery and Rice discloses the nozzle as claimed in claim 5, wherein at least one of the first surface or second surface is arranged in contact with the spacing plate on an outer rim area (Examiner’s Annotated Figures 1 and 5, The first surface contacts the spacing plate on an outer rim area of the plate), and a cavity (Examiner’s Annotated Figure 1) arranged between an inner rim area (Examiner’s Annotated Figure 5) of the spacing plate (105) and at least one of the first surface or the second surface (The cavity is arranged within the horizontal spacing between the inner rim area and the first surface), said cavity arranged to connect the discharge port (26) to the inlet port (Examiner’s Annotated Figure 2) (Page 8, line 25-

    PNG
    media_image3.png
    357
    441
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 5
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752